UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 18, 2010 (May 18, 2010) ECOLOCAP SOLUTIONS INC. (Exact Name of Small Business Issuer as specified in its charter) NEVADA 000-52256 (State or other jurisdiction of incorporation) (Commission File No.) 1250 S. Grove Ave. Barrington, Illinois (Address of principal executive offices) (866) 479-7041 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- Item 7.01: Regulation FD Disclosure. Today we announced that we have retained Enersol Energy System Solutions, a leading battery and energy system consulting firm in the U.S., to finalize our plans to build a production facility in Seoul, Korea and begin manufacturing our proprietary Nano Lithium X Battery. Item 9.01: Financial Statements and Exhibits. Exhibit No. Description Press Release dated May 18, 2010 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EcoloCap Solutions Inc. Date: May 18, 2010 By: MICHAEL SIEGEL Michael Siegel President -3-
